Citation Nr: 1627832	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  16-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1955 to August 1958. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from an April 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which denied the benefits sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current disorders are a result of his in-service exposure to loud noises from gunfire.  He reports that while he was waiting for advanced training, he was required to participate on the firing range for eight hours a day over a period of six weeks, and he did not use hearing protection.  The Veteran further reports that he first noticed problems with his hearing acuity during this period, and although he informed service medical professionals of his concerns, he was not treated for hearing loss in service.  See statements in support of the case dated in October 2011, July 2012, and April 2013. 

Unfortunately, the Veteran's original service treatment records are deemed to be "fire-related" and therefore, unavailable.  Thus, there is a heightened obligation to assist the Veteran in the development of the case.

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the Veteran's claims.  In particular, the Veteran should be afforded with another VA examination in order to obtain a medical opinion on the etiology of his claimed bilateral hearing loss and tinnitus disorders. 

The record contains the report of a November 2015 VA audiology examination that shows the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  However, a review of this examination report shows that the opinion rationale provided by the VA examiner is inadequate.  The November 2015 VA audiology examiner concluded that without records of audiometric findings at enlistment or separation, a medical opinion on the etiology of the Veteran's hearing loss could not be given without resort to mere speculation.  The Court of Appeals of Veterans Claims (Court) has held that the Board cannot merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012). Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.   

In this respect, while the November 2015 VA examiner provided some reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, he failed to take into account the Veteran's statements related to hearing loss and when it began.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion regarding the etiology of the Veteran's hearing loss.

The 2015 VA examiner found that the Veteran's tinnitus was likely secondary to his bilateral hearing loss.  As such, the tinnitus claim is inextricably intertwined with the Veteran's hearing loss claim. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of his bilateral hearing loss and tinnitus.  A complete history of the claimed disorder should be obtained from the Veteran, including any in-service and post-service noise exposure.  Audiometric and any other indicated testing should be conducted and all clinical findings reported in detail.  The claims folder should be made available to the examining physician or audiologist for review.

Based on a review of the claims folder and findings from clinical evaluation, the examiner should opine whether it is at least as likely as not ( i.e., a 50 percent probability) that the Veteran's bilateral hearing and/or tinnitus had an onset during his period of service or is otherwise related to the Veteran's active duty service. 

In providing this opinion, the examiner should consider the Veteran's credible report of exposure to acoustic trauma due to gunfire in service and onset of his hearing loss problems, as well as the previous audiometric findings. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.
Any opinion offered should be accompanied by a fully explanatory reason.

2.  Thereafter, readjudicate the service connection claims on appeal.  If the claims are not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return these issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




